            Case 2:21-cv-00001-JLR Document 7 Filed 04/01/21 Page 1 of 2




 1
                                                                            Honorable James L. Robart
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   KENNY CORCORAN,                                        IN ADMIRALTY
 9
                    Plaintiff,                              Case No.: 2:21-cv-00001-JLR
10
            vs.
11                                                          [PROPOSED] ORDER GRANTING
     TIM GERVAIS, IN PERSONAM; F/V                          ADDITIONAL 30 DAYS FOR
12   WOLVERINE, OFFICIAL NUMBER_____;                       SERVICE OF PROCESS ON IN
     HER ENGINES, MACHINERY,                                PERSONAM DEFENDANT
13   APPURTENANCES, AND CARGO, IN REM,                      PURSUANT TO FRCP(4)(m)
14                  Defendants.

15

16
            The plaintiff, having shown good cause why he should be granted additional time for service
17   on the in personam defendant in this matter, it is hereby;
18

19          ORDERED, ADJUDGED, and DECREED, that the plaintiff has 30 days from the date of the
     signature hereon, in which to accomplish service of process pursuant to FRCP(4)(m).
20

21          DATED this 1st day of April, 2021.

22

23

24
                                                          A
                                                          James L. Robart
                                                          United States District Judge
25

       [PROPOSED] ORDER GRANTING ADDITONAL TIME FOR SERVICE ON IN                  John W. Merriam
       PERSONAM DEFENDANT- 1                                                   4005 20th Avenue West, Suite 110
       CASE NO. 2:21-cv-00001-JLR                                                      Seattle, WA 98199
                                                                              T (206) 729-5252 ♦ F (206) 729-1012
           Case 2:21-cv-00001-JLR Document 7 Filed 04/01/21 Page 2 of 2




 1
     Presented by:
 2

 3   LAW OFFICE OF JOHN MERRIAM

 4   By: /s/John W. Merriam
     John W. Merriam, WSBA#12749
 5   4005 20th Avenue West, Suite 110
     Seattle, WA 98199
 6
     Telephone: (206) 729-5252
 7   Fax: (206) 729-1012
     E-mail: john@merriam-maritimelaw.com
 8   Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      [PROPOSED] ORDER GRANTING ADDITIONAL TIME FOR SERVICE ON        John W. Merriam
      IN PERSONAM DEFENDANT - 2                                   4005 20th Avenue West, Suite 110
      CASE NO. 2:21-cv-0001-JLR                                           Seattle, WA 98199
                                                                 T (206) 729-5252 ♦ F (206) 729-1012
